Exhibit 3.1 BYLAWS OF OCTUS, INC., A NEVADA CORPORATION These bylaws are subject to, and governed by, the Nevada Revised Statutes 78 and the articles of incorporation of OCUuS, Inc. (the "Corporation").In the event of a direct conflict between the provisions of these bylaws and the mandatory provisions of the Nevada Revised Statutes 78 (“NRS 78”) or the provisions of the articles of incorporation of the Corporation (the “Articles”), such provisions of NRS 78 or the Articles, as the case may be, will be controlling. ARTICLE 1 CORPORATE OFFICES 1.1Principal Office.The principal office of the Corporation shall be located at such place, either within or outside of the State of Nevada, as the Board of Directors of the Corporation (the “Board of Directors”) may determine. 1.2Other Offices.The Corporation may also have offices at such other places, both within and without the State of Nevada, as the board of directors may from time to time determine or the business of the Corporation may require. ARTICLE 2 STOCKHOLDERS’ MEETINGS All meetings of stockholders shall be held either at the principal office of the Corporation or at any other place within or without the State of Nevada or the United States as the Board of Directors or any person authorized to call such meeting or meetings may designate. ARTICLE 3 ANNUAL MEETINGS The annual meeting of the stockholders of the Corporation shall be held at such date and time as designated from time to time by the Board of Directors.At the annual meeting, directors shall be elected and any other business may be transacted as may be properly brought before the meeting. ARTICLE 4 SPECIAL MEETINGS Except as otherwise provided by law, special meetings of the stockholders of this Corporation shall be held whenever called by the president of the Corporation, by a majority of the Board of Directors or by one or more stockholders holding shares in the aggregate entitled to cast not less than 10% of the votes at that meeting.At any time or times that the Corporation is subject to
